Citation Nr: 1416929	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a hearing condition and, if so, whether service connection for bilateral hearing loss is warranted.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1965 to November 1967.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined new and material evidence sufficient to reopen claims of entitlement to service connection for intestinal condition, also called proctitis, and bilateral hearing loss had not been received, denied service connection for tinnitus, and granted service connection for posttraumatic stress disorder (PTSD) with initial 10 percent rating, effective March 13, 2009. 

In January 2010, the Veteran entered a notice of disagreement as to the denial of service connection regarding the first three claims and the propriety of the initially assigned rating for his PTSD.  In March 2012, the RO issued a statement of the case addressing all four claims.  Also, in March 2012, a Decision Review Officer (DRO) decision awarded an initial 30 percent rating for PTSD, effective March 13, 2009.  Thereafter, in April 2012, VA received the Veteran's timely substantive appeal in which he limited his appeal as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, the issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an intestinal condition, also called proctitis, and entitlement to an initial rating in excess of 30 percent for PTSD are not properly before the Board. 

The Board notes that, in October 2012, the Veteran submitted a claim of entitlement to a rating in excess of 30 percent for PTSD.  While such claim was received within one year of the March 2012 DRO decision awarding an initial 30 percent rating, such statement may not be construed as a notice of disagreement.  In this regard, VA regulations define a notice of disagreement as a written communication expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) and a desire to contest the result.  Such further state that, while special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with the determination by the AOJ and a desire for appellate review.  38 C.F.R. § 20.201 (2013).  As the Veteran's October 2012 communication only states that he would like to file a claim for an increased evaluation for PTSD, such cannot be construed as a notice of disagreement.

However, as the Veteran has filed a claim for an increased rating for PTSD in October 2012, such issue has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

In October 2012, the Veteran changed representatives in the current claim from Florida Department of Veteran's Affairs to The American Legion.  An Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) for the American Legion, executed in October 2012, is of record.  In this regard, the Board notes that his current representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case. However, the Board finds no prejudice to the Veteran in proceeding with the issuance of a decision at this time because the Board's reopening of the Veteran's previously denied claim is fully favorable and, with regard to the remanded issues, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the VA treatment records dated through March 2012, which were considered by the AOJ in the March 2012 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.   

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision dated in April 1990 and issued in June 1990, the RO denied the Veteran's claim of entitlement to service connection for a hearing condition.  

2.  Evidence added to the record since the final June 1990 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a hearing condition.


CONCLUSION OF LAW

1.  The June 1990 rating decision that denied the Veteran's claim of entitlement to service connection for a hearing condition is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a hearing condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a hearing condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.

In a rating decision dated in April 1990 and issued in June 1990, the RO denied the Veteran's claim of entitlement to service connection for a hearing condition.  At such time, the RO considered the Veteran's service treatment records and determined that such records were negative for a hearing condition.  Specifically, the RO noted that the Veteran's hearing during service was within normal limits and denied the claim on the basis that there was no evidence of a hearing condition in service or within one year following discharge.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In June 1990, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a hearing condition was received until February 2009, when VA received his application to reopen such claim.  Therefore, the June 1990 rating decision is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. 
§ 3.156(b) , which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, while additional private treatment records were received in June 1990, such do not pertain to the Veteran's hearing condition.  Therefore, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for hearing condition was received prior to the expiration of the appeal period stemming from the June 1990 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board notes that duplicative service treatment records were received in February 2009, March 2009, and June 2009; service personnel records were received in June 2009; and an Army press release addressing events in the Pleiku area of Vietnam for June 1967.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  However, the newly-associated service treatment records are duplicative of those previously of record and considered in the June 1990 rating decision.  Additionally, the newly-associated service personnel records and press release are not relevant to the instant claim as they do not address any in-service complaints referable to hearing loss, or any relationship between the Veteran's current hearing problems and active service. Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon the receipt of such service treatment and personnel records, and the press release.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As relevant, evidence received since the June 1990 rating decision include the Veteran's statements, an April 2010 statement from C.S. (a fellow service member), and a November 2009 VA examination report.  In this regard, the Veteran's newly received statements, which are presumed credible for the purpose of reopening his claim, indicated that he had hearing loss during service and that such has deteriorated over the years.  Additionally, he and C.S. have provided details surrounding the nature of the Veteran's in-service noise exposure, to include having a round of ammunition discharged into the back of his helmet, exposure to heavy artillery, and being blown off his feet by a rocket, which caused the Veteran to lose his hearing for hours. 

While the November 2009 VA examiner indicated that he could not offer an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation, the Board finds that the remainder of the evidence, to specifically include the Veteran's and C.S.'s statements regarding the nature of the Veteran's in-service noise exposure and the Veteran's statements regarding the onset and continuity of his hearing loss, is not cumulative or redundant of the evidence of record at the time of the June 1990 decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a hearing condition.  Specifically, the June 1990 rating decision denied the Veteran's claim for service connection on the basis that there was no evidence of a hearing condition in service or within one year following discharge and the newly received evidence, which is presumed credible for the purpose of reopening the Veteran's claim, indicates that the Veteran had hearing loss in service that has continued to the present time.  Therefore, such newly received evidence raises a reasonable possibility of substantiating the Veteran's previously denied claim.  Based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a hearing condition is reopened.


ORDER

New and material evidence has been received to reopen the claim for service connection for a hearing condition.  The appeal is granted to this limited extent.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for bilateral hearing loss, as well as his claim of entitlement to service connection for tinnitus, so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

As an initial matter, the Board notes that the record reflects that the Veteran has a current diagnosis of bilateral hearing loss per VA regulations and tinnitus, as demonstrated at a November 2009 VA examination.  Additionally, the Board acknowledges the Veteran's report of in-service noise exposure, including his helmet being accidentally blown off, exposure to artillery batteries, and being blown off his feet causing him to lose his hearing for hours.  Moreover, he had a military occupational specialty of a Radio Relay and Carrier Equipment Operator.  Therefore, the Board finds that the Veteran was exposed to noise during his military service.  Consequently, the relevant inquiries before the Board is whether the Veteran's bilateral hearing loss and tinnitus are related to his in-service noise exposure.      

As relevant to the Veteran's bilateral hearing loss, the Board notes that, prior to October 31, 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  The old standards are the figures on the left of each column and are not in parentheses.

Audiometric testing during the Veteran's December 1965 enlistment examination revealed puretone threshold in the right ear hearing thresholds were 5(20), 5(15), 15 (25), 30(40), and 45(50) dB at 500, 1000, 2000, 3000, and 4000 Hz.  His left ear hearing thresholds were 5(20), 5(15), 25(35), 30(40), and 45(50) dB at the same frequencies.  The results of the audiometric testing indicate that the Veteran entered active military service with pre-existing hearing.  In this regard, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  

Thus, the Veteran's service treatment records reflect that, when he was initially examined for the military in 1965, a bilateral hearing defect was shown.  If a preexisting disorder is noted upon entry into the military service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (quoting 38 U.S.C.A. § 1153) (citations omitted).  

The Veteran's November 1967 separation examination revealed right ear hearing thresholds were 0, 0, 0, and 5 dB at 500, 1000, 2000, and 4000 Hz.  His left ear hearing thresholds were 0, 0, 0, and 5 dB at the same frequencies.  Additionally, on physical examination the Veteran's ears were found to be normal and on his separation report of medical history the Veteran denied hearing loss.  

As relevant to the Veteran's tinnitus, his service treatment records are negative for any complaints, treatment, or diagnoses referable to such disorder. 

The Veteran was afforded a VA examination in November 2009 in order to determine the nature and etiology of his bilateral hearing loss and tinnitus.  At such time, the examiner noted that the Veteran had hearing loss on entrance and hearing within normal limits on separation.  Additionally, the Veteran reported that his tinnitus began in-service.  He also described his in-service noise exposure of artillery fire and small arms fire, without hearing protection and the examiner noted that exposure to acoustic trauma had been conceded.  The Veteran reported that post-service he was a furnace and air handler for about 30 years without hearing protection.  He also reported hunting and shooting with a rifle, pistol, and shot gun, with hearing protection, and exposure to lawn mowers with hearing protection.  The examiner noted that the Veteran had high blood pressure and was prescribed hydrochlorothiazide, a potentially ototoxic medication.  

The examiner noted that he could not offer an opinion as to the etiology of the Veteran's hearing loss because such knowledge was not available in the medical literature and any opinion would be speculation.  The examiner noted that the Veteran reported an onset of hearing loss in-service but hearing loss pre-existed service.  The examiner also noted that the Veteran's hearing was within normal limits at separation with no evidence of aggravation of hearing loss.  However, the examiner noted that the Veteran's hearing loss was not tested at 3000 and 6000 Hertz at separation, therefore the examiner concluded that he could not determine if any aggravation of hearing loss occurred at 3000 or 6000 Hertz, and therefore could not resolve the issue without resort to mere speculation.  The examiner noted that at least some of the Veteran's current hearing loss was most likely due to the etiology of his pre-existing hearing loss, and it is possible that other non-military etiologies such as aging, high blood pressure, occupational and recreational noise exposure, and usage of potentially ototoxic medication have contributed to the Veteran's current hearing loss.  The examiner concluded that it would be speculative to allocate a degree of the Veteran's current hearing loss to each of these potential non-military etiologies versus military noise exposure.  

The examiner noted that service treatment records were silent for tinnitus and there were potential military etiologies, including aging, high blood pressure, occupational and recreational noise exposure, and usage of potentially ototoxic medication.  The examiner concluded that he could not determine the etiology of the tinnitus or its relationship to the Veteran's military noise exposure versus the potential non-military etiologies referenced without resort to mere speculation.  He further stated it would be speculative to allocate a degree of his current tinnitus to each of these etiologies.  

While the November 2009 VA examiner adequately explained the reasons for his inability to render an opinion on the etiology of the Veteran's bilateral hearing loss and tinnitus, the fact remains that there is no definitive etiological opinion of record.   Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; instead, a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability).  Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus from, if possible, a VA examiner different from the audiologist who rendered the opinion in November 2009.   


Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a medical professional different from the VA examiner different from the audiologist who rendered the opinion in November 2009, if possible, for an opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  Regarding the Veteran's bilateral hearing loss, which was noted on his December 1965 entrance examination, did such increase in severity during service?

If so, is there clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition?

(B)  Regarding the Veteran's tinnitus, did such have its onset in, or is otherwise related to, his military service, to include his acknowledged in-service noise exposure?

In offering the foregoing opinions, the examiner should consider the Veteran's service treatment records, to include the audiological evaluations conducted in December 1965 and November 1967, as well as his and C.S.'s lay statements regarding the onset and continuity of the Veteran's hearing loss and tinnitus, to include the allegation that such is related to having a round of ammunition discharged into the back of his helmet, exposure to heavy artillery, and being blown off his feet by a rocket, which caused him to lose his hearing for hours.  Any opinion expressed should be accompanied by a supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112  (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


